                                          Case 4:19-cv-08449-HSG Document 28 Filed 06/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL DOMINO,                                 Case No. 19-cv-08449-HSG
                                   8                    Plaintiff,                       ORDER DIRECTING UNITED STATES
                                                                                         MARSHAL TO SERVE DEFENDANTS
                                   9             v.

                                  10     KENTUCKY FRIED CHICKEN, et al.,
                                  11                    Defendants.

                                  12          On May 12, 2020, the Court directed Plaintiff Michael Domino to either serve the
Northern District of California
 United States District Court




                                  13   amended complaint on Defendants or provide an amended address for the United States Marshal
                                  14   to issue summons and serve the amended complaint consistent with Federal Rule of Civil
                                  15   Procedure 4(h). See Dkt. No. 26. Plaintiff responded with an amended address. See Dkt. No. 27.
                                  16   Accordingly, the Court orders the Clerk of the Court to issue summons and the Marshal to serve
                                  17   the summons and amended complaint on Defendants at the amended address provided by Plaintiff.
                                  18   See Dkt. No. 27 at 3.
                                  19

                                  20

                                  21          IT IS SO ORDERED.
                                  22   Dated: 6/8/2020
                                  23                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                  24                                                 United States District Judge
                                  25

                                  26
                                  27

                                  28
